Ethridge, J.
(dissenting).
I am compelled to dissent from that part of the opinion in this case which holds that the declaration did not state a cause of action against the Meridian Light & Bailway Company. The cause having been decided on bill and answer, all the allegations of the bill are *825to he taken as true, and if they are true I think liability exists. A critical reading of the declaration set out in the majority opinion shows that the Meridian Light & Power Company had a contract with V. L. Crawford, which contract was made on behalf of himself and his employees who were employed to work in his manufacturing plant, among whom was the deceased, and that said Meridian Light & Railway Company was to furnish electric light and power for Crawford’s manufacturing plant and for the benefit of his employees therein. It is further alleged that the kier room was an exceedingly dangerous place to work; that it contained boiling vats, the tops of which had to be frequently removed for the purpose of immersing the cotton, and that both of the defendants Crawford and the Meridian Light & Railway Company knew of the dangerous condition; that in order to make the said room safe for his employees it was his duty to have the premises properly lighted, and that, instead of performing .the duty himself and preventing his employees from falling into the vats and being hurt in the room, Crawford employed the Meridian Light & Railway Company to light it for him; 'and that both defendants knew the importance of keeping these lights constantly burning at night. It further alleged that the Meridian Light & Railway Company had for a long time furnished electric current which lighted this kier where the deceased was required to work, and that Mullican acted in good faith upon the expectation that the light company would continuously perform its duty in the premises, and that Mullican was at work in the performance of his duty when the lights went out through the negligence of the Meridian Light & Railway Company on account of their defective machinery and the carelessness and indifference of its agents and servants, leaving the room in darkness. It further charged that the Meridian Light & Railway Company knew that the injuries of *826the kind complained of were likely to follow, and that it had reason to anticipate such a result as deceased’s injury if it failed to comply with its contract and keep the lights continuously burning during the night, and that both of said defendants knew that the said lights were furnished for the use and benefit of the employees of Crawford and to make the kier room a safe place to work. It was further charged that it was the duty of the Meridian Light & Railway Company to keep and maintain the lights in the said kier room, and to keep them constantly burning, and that it breached this duty and was guilty of gross carelessness and negligence in permitting its lights to go suddenly out, and that the lights went out because of the breaking down of the machinery of the Meridian Light & Railway Company, which was defective and worn out, and the lights were permitted to go out by the carelessness and gross negligence of its employees in failing to operate its plant so as to keep said lights' continuously burning as it had undertaken to do for the benefit of Mullican. An analysis of the contract made exhibit to the declaration shows that the manufacturing plant of Crawford was required to operate twenty-four hours per day two twenty-horse power motors, and three five horse power motors during the entire period of the contract. Under the contract the Meridian Light & Railway Company wa« to furnish Crawford with electrical energy for power purposes at the premises occupied by the linter washing find drying factory in the city of Meridian for a period of three years, at a reduced price per kilowatt. The contract further recites:
“ It is further agreed by and between the two parties that the duly authorized agents of the party of the first part [Meridian Light & Railway Co.] shall have free access to the motors and their, connections which will be installed in the premises of the party of the *827second part at all hours and for any purpose.” (Italics mine.)
In my opinion this contract in no wise contradicts-the allegations of the declaration. It is well known that in cities the lights are generally furnished by electric light companies to business institutions and residences for hire, and it is well known that the same current that furnishes power is used for lighting and heating purposes. The same socket the light bulb is inserted in may be used to supply motion or heat. Electrical energy is adapted equally to all purposes above named, and may be transformed from one purpose to another by the simple expedient of changing the appliances from light to heat or motion, or vice versa.
The declaration alleges specifically that the Meridian Light & Railway Company was engaged in lighting the plant, and had been for a long time. This allegation is not contradicted by the contract at all.
I think this case falls within the principle announced by Chief Justice Gray in Osborn v. Morgan, 130 Mass. 102, 39 Am. Rep. 437. In this case Judge Gray, who afterward was a member of the supreme court of the United States, states:
“If an agent never does anything towards carrying out his contract with his principal, but wholly omits and neglects to do so, the principal is the only person who can maintain any action against him for the nonfeasance. But if the agent once actually undertakes and enters upon the execution of a particular work, it is his duty to use reasonable care in the manner of executing it, so as not to cause any injury to third persons which may be the natural consequence of his acts; and he cannot, by abandoning its execution midway and leaving things in a dangerous condition, exempt himself from liability to any erson who suffers injury by reason of his having so left them without proper safeguards.”
*828This principle is announced in this decision quoted from in Meachem on Agency (2d Ed.), sections 1465-1472, and this distinction is discussed and the distinction between nonfeasance and misfeasance clarified in 2 Corpus Juris, pp. 824-826, and Lough v. Davis, 30 Wash. 204-208, 70 Pac. 491, 59 L. R. A. 802, 94 Am. St. Rep. 848, and note; Mayer v. Thompson-Hutchison Co., 104 Ala. 611, 16 So. 620, 28 L. R. A. 433, and note, 53 Am. St. Rep. 88; also Campbell v. Portland Sugar Co., 62 Me. 552, 16 Am. Rep. 503; Baird v. Shipman, 132 Ill. 16, 23 N. E. 384, 7 L. R. A. 128, 22 Am. St. Rep. 504; Cameron v. Mount, 86 Wis. 477, 56 N. W. 1094, 22 L. R. A. 512; Ward v. Pullman Co., 131 Ky. 142, 114 S. W. 754, 25 L. R. A. (N. S.) 343, and note. See, also, Ellis v. McNaughton, 76 Mich. 237, 42 N. W. 1113, 15 Am. St. Rep. 308; Consolictated Gas Co. v. Connor, 114 Md. 40, 78 Atl. 725, 32 L. R. A. (N. S.) 809.
If the contract had never been entered upon by the Meridian Light & Baiiway Company, no one other than Crawford would have a right of action for Ihe failure to perform the contract, but when •¡he Meridian Light & Bailway Company eutered upon the performance of its contract it became responsible for injuries resulting from its wrong and negligence in the performance of the contract. The declaration shows that this place was highly dangerous, and that the manufacturer was manufacturing ingredients of high explosives, and that common prudence required the place to be kept lighted. It was the duty of the Meridian I ight & Bail-way Company to furnish suitable machinery and appliances for the discharge of its contract; and, if it was using worn-out machinery, which was liable at any time to break down and leave this dangerous place unlighted, it was negligence for which it was liable.
Cook, J., joins in this dissent.